Citation Nr: 0911442	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include post-
traumatic stress disorder, rated as 50 percent disabling; 
post-operative residuals of laceration of right extensor 
pollicis longus tendon of the right hand, rated as 20 percent 
disabling; sensory neuropathy of the right (major) hand 
radial distribution, rated as 20 percent disabling; a right 
femur fibroma, rated as 10 percent disabling; tinnitus rated 
as 10 percent disabling; scars status postoperative residual 
of right extensor pollicis longus tendon repair right hand, 
rated as 10 percent disabling; and bilateral sensorineural 
hearing loss, rated as noncompensably disabling.  His 
combined disability rating is 80 percent.  The Veteran is 
seeking service connection for a low back disorder and a 
total disability rating based on individual unemployability.  

The Board finds that additional relevant medical evidence may 
exist.  Testimony from the Veteran reflects that the Veteran 
reported that he applied for disability benefits from the 
Social Security Administration; however, the records from 
that agency have not been obtained.  VA has a statutory duty 
to assist a claimant in obtaining relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  See 38 U.S.C. 
§ 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  The head of any 
Federal department or agency shall provide such information 
to the Secretary of VA as the Secretary may request for 
purposes of determining eligibility for or amount of 
benefits, or verifying other information with respect 
thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
Veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, a remand is required to 
obtain the Veteran's Social Security Administration records.  

During his hearing the Veteran also reported that he had 
received treatment through the VA in Sarasota, Florida and at 
the Bay Pines VA Medical Center.  He further reported that he 
received treatment at the Sarasota Vet Center.  The Veteran 
provided a treatment summary from the Vet Center dated in 
July 2008, but the actual treatment records have not been 
obtained.  Such records should be obtained for consideration 
in connection with the unemployability claim.  

The duty to assist also requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  The Board has noted that the Veteran was 
previously afforded a VA examinations; however the 
examination reports do not contain an assessment of the 
combined impact of the service-connected disabilities upon 
his ability to engage in employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
recent treatment records, to include all 
records from the Vet Center pertaining to 
treatment provided to the Veteran since 
January 2008.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  

3.  Schedule the Veteran for VA general 
medical and psychiatric examination to 
determine the current level of severity of 
the service connected disabilities.  
Provide the Veteran with adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b)  List any side effects the Veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the Veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the appellant's service-connected 
disabilities, bearing in mind his entire 
social-medical history.  The examiner 
should not consider impairment from 
nonservice-connected disabilities when 
assessing whether the service-connected 
disabilities render him unemployable.  

4.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


